Per Curiam:
The learned and experienced referee who heard the testimony in this proceeding has reported to this court his findings of fact sustaining the charges of misconduct against the respondent contained in the petition upon which this proceeding was instituted.
The charges are three in number. According to the first, the respondent was retained by a woman client to endeavor to obtain a divorce for her, and while the relation of attorney and client was still subsisting between them, the respondent accepted a retainer from the woman’s husband (with the wife’s consent), and brought an action on his behalf for a divorce against the woman. The respondent continued to carry on the action so instituted against the woman without ceasing to be her attorney as well. According to the other two charges, the respondent as counsel for the plaintiffs in two uncontested matrimonial actions, presented the respective cases to a Special Terni of the Supreme Court, held in Herkimer county, where the justice presiding ruled against the respondent’s contentions and announced his determination, dismissing one of the actions and denying judgment in the other. Thereafter the respondent omitting to enter judgment *498in either of the cases in accordance with the determination of the Special Term, and without taking any steps to vacate or set aside such determination, and without obtaining or even asking for the court’s permission, caused these same two cases to be put on the calendar of two succeeding Special Terms in Herkimer county, at the first of which he announced the cases as “ ready ” and at the second responded “ ready ” when one of the cases was called, all with the intention of presenting these cases for a hearing a second time in disregard of the previous unfavorable determinations.
A careful examination of the testimony taken at the hearing has brought us to the same conclusion reached by the learned referee. We cannot accept the explanations respecting his conduct offered by the defendant. They are improbable and inconsistent with the natural inferences to be drawn from the evidence. We find the misconduct fully established. The respondent cannot excuse his practices on the basis of youth or inexperience. He is about fifty years of age, has been a member of the bar for about twenty years and seems to have-enjoyed a considerable practice. His conduct as outlined above merits our severe condemnation and renders it our duty to enter a disciplinary order.
We have, therefore, determined to suspend the respondent from his office of attorney and counselor at law for one year and thereafter until the further order of this court.
All concur.
Report of referee confirmed, and order entered suspending the respondent from practice as an attorney for one year and thereafter until the further order of the court.